         Case 18-03345 Document 43 Filed in TXSB on 01/27/20 Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                             ENTERED
                                                                                               01/27/2020
IN RE:                                           §
SHIRLEY YVONNE HOGAN                             §       CASE NO: 18-33545
       Debtor(s)                                 §
                                                 §       CHAPTER 7
                                                 §
SHIRLEY YVONNE HOGAN                             §
      Plaintiff(s)                               §
                                                 §
VS.                                              §       ADVERSARY NO. 18-3345
                                                 §
NELNET, et al                                    §
     Defendant(s)                                §

                                     FINAL JUDGMENT
                                     Resolving ECF No. 40

       This case was set for trial on January 30, 2020. On January 27, 2020 Plaintiff filed an
Emergency Motion To Dismiss this Adversary Proceeding (“Motion”). On January 27, 2020 the
Court held a hearing on Plaintiff’s Motion. After considering the Motion, the history of this case,
the Court is of the opinion that this Final Judgement should be entered. It is therefore:

        ORDERED: that

   1.   Plaintiff’s Motion for Voluntary Dismissal is granted in part and denied in part;
   2.   All claims and causes of action in this case are DISMISSED WITH PREJUDICE;
   3.   Violations of this Final Judgment may be punishable by contempt;
   4.   Each party it so bear its own costs.



        SIGNED 01/27/2020.


                                                 ___________________________________
                                                         Eduardo V. Rodriguez
                                                      United States Bankruptcy Judge




1/1
